Citation Nr: 1605873	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-27 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD).  

3.  Entitlement to service connection for an initial compensable rating for right foot tinea pedis.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for treatment purposes only under 38 U.S.C.A. § 1702 (West 2014).

5.  Entitlement to service connection for bilateral tinnitus.  

6.  Entitlement to service connection for a bilateral eye condition.  

7.  Entitlement to service connection for pseudofolliculitis barbae.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from July 1972 to July 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

With respect to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that service connection for depression and PTSD were separately denied by the RO.  See August 2010 (depression) and January 2012 (PTSD) rating decisions.  Moreover, at a May 2011 hearing before a Decision Review Officer, there was discussion/testimony that the claim for service connection could be withdrawn in that all psychiatric symptoms would be addressed by his claim for service connection for PTSD.  (See hrg. tr. at pg. 24.)  For purposes of clarity, the Board points out that when an appellant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, and as noted at the 2015 hearing, the claim on appeal is entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

A review the record discloses that the RO issued a decision in March 2015, wherein service connection was denied for bilateral tinnitus, a bilateral eye DISORDER, pseudofolliculitis barbae, headaches, and TBI.  The Veteran submitted a notice of disagreement (NOD) that same month contesting that decision.  The RO has not issued a statement of the case (SOC) that addresses these matters.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 
38 C.F.R. §§ 19.26, 19.29 (2015) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

Other than the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for treatment purposes only under 38 U.S.C.A. § 1702 (West 2014), the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDING OF FACT

At the December 9, 2015 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran indicated that a withdrawal of the appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for treatment purposes only under 38 U.S.C.A. § 1702 (West 2014) is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for treatment purposes only under 38 U.S.C.A. § 1702 (West 2014) by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for treatment purposes only under 38 U.S.C.A. § 1702 (West 2014) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to this issue.



ORDER

The appeal is dismissed as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for treatment purposes only under 38 U.S.C.A. § 1702 (West 2014).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant [, through his/her authorized representative,] has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



REMAND

Initially, as pointed out above, it is noted that in March 2015, the RO denied service connection for bilateral tinnitus, a bilateral eye disorder, pseudofolliculitis barbae, headaches, and traumatic brain injury.  The Veteran submitted a statement shortly thereafter that has been interpreted as a timely NOD with that denial.  To date, the Veteran has not been afforded a SOC or given an opportunity to perfect the appeal of the claim(s) to the Board by filing a substantive appeal (VA Form 9 or equivalent statement).  Therefore the Board must remand those claims, rather than merely referring them back to the AOJ.  A SOC must be issued, and the Veteran given an opportunity to perfect the appeal of the claim(s) to the Board.  Manlincon, supra.  After the RO has issued the SOC, the claim(s) should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

As to the claim of entitlement to service connection for bilateral hearing loss, the Board must remand the claim for a new VA audiological examination.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Over the course of the Veteran's treatment history, VA has conducted several audiometric evaluations, to include tests in June 2012 and March 2015.  Unfortunately, the examiners at these tests noted on the report that the test results were inconsistent and/or unreliable.  Aside from an enlistment examination report dated in June 1972, there are no other audiometric tests for the Board to review.  Therefore, the Board is unable to determine whether the Veteran currently has hearing disability without another examination.  Moreover, if hearing loss is found, an opinion with rationale is needed as to whether such is due to inservice noise exposure as alleged.  It is noted that his military occupational specialty was as a lineman.  At the 2015 hearing, he testified that this work involved noise exposure due to drilling through poles and that he was also in close proximity to a hand grenade explosion.  

As to the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, additional development is necessary with respect to this issue prior to adjudication on the merits.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link established by medical evidence between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2015).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f) (2015), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor actually varies depending on the circumstances of the stressor and the nature of the veteran's service.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstance, condition, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2) (2015).  Otherwise, and as pertinent to this case, credible supporting evidence is required to corroborate the veteran's stressor(s).  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The record indicates that the Veteran served during the Vietnam era.  However, he does not claim combat service, and his service personnel records reflect that his overseas time was spent in Germany.  It is his claim, however, that a fellow serviceman committed suicide while on the firing line.  He and others saw the body and turned it over and saw the severe damage that resulted.  Currently, there is no competent or credible evidence of record corroborating the Veteran's stressor.  Moreover, VA mental examinations of record (July 2010 and December 2011) do not adequately address the etiology of all of the psychiatric disorders noted in the record.  It is pertinent to note that a confirmed diagnosis of PTSD does not appear to have been diagnosed throughout the record, although it is noted that the Veteran attended a PTSD group at VA in 2010.  Moreover, adequate discussion as to whether any currently diagnosed acquired psychiatric disorder, (major depression) disorder), is of service origin is not of record.  Additional VA examination should be conducted.  

It is also claimed that an initial compensable rating is warranted for service-connected right foot tinea pedis.  That disorder is currently rated pursuant to Diagnostic Code (DC) 7806.  Pursuant to those criteria, if the dermatitis or eczema covers an area of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  Finally, a maximum rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past twelve-month period.  

At the 2015 hearing, the Veteran stated that his right foot disorder had increased in severity since last thoroughly examined.  The Board notes that the most recent VA skin examination was conducted in June 2010.  He testified that he continued to have right foot complaints, to include athlete's foot.  The Board concludes that a contemporaneous examination is warranted.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

In addition to the above, at the 2015 hearing, the Veteran indicated that he continued to receive VA treatment for his conditions.  He also indicated that there might be outstanding private records pertinent to his claims.  VA should obtain outstanding VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his hearing loss, psychiatric disorder, or right foot disorder, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  If pertinent records are received, the AOJ should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2015) are met as to this issue.  

2.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26 (2015), including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issues of entitlement to service connection for bilateral tinnitus, a bilateral eye disorder, pseudofolliculitis barbae, headaches, and TBI, (if he so desires) by filing a timely substantive appeal.  

3.  The Veteran should be scheduled for a VA audiological examination.  A complete review of the claims file should be completed and reflected in the examination report.  The examiner should answer the following questions.  

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hearing loss, if present per VA standards, is related to active service, to include alleged inservice noise exposure?  If test results are inconsistent or unreliable, the audiologist is requested to explain why this is so, to include his/her perception of the Veteran's effort.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  As to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the AOJ should attempt to verify the Veteran's alleged stressor from all appropriate sources.  He alleges that he witnessed the aftermath of the suicide of a fellow soldier in August 1972 during basic training at Fort Jackson, South Carolina.  At the 2015 hearing, the Veteran stated that he was in E Company, 6 Battalion, second training brigade.  The soldier who killed himself was, he thought, in D Company.  See hearing testimony at pgs. 38 and 51.  

5.  After the above development is complete, the RO should schedule the Veteran for an examination with an appropriate examiner to provide an opinion as to the nature and etiology of any acquired psychiatric disorder, including PTSD.  The claims file, including a summary of any verified in-service stressors and any records contained in electronic format, should be made available and reviewed by the examiner.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  

Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

(a) Identify any current acquired psychiatric disorder.

(b) For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to any verified in-service stressor.  

(c) If a diagnosis of PTSD is not identified, the examiner should provide an opinion, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability is related to the Veteran's military service or is caused or permanently worsened by a service-connected disability.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  

In providing the requested opinions, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones, supra.  

6.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected tinea pedis of the right foot.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with the applicable VA rating criteria.  

7.  Thereafter, readjudicate the claims.  If any benefit sought is not granted in full, provide a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an appropriate period to respond.  Then, if warranted, return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


